Citation Nr: 1109814	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-39 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for calluses, bilateral feet.

2.  Entitlement to an initial compensable rating for hallux valgus of the left great toe.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to July 1992.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Wilmington, Delaware.  It was remanded by the Board for additional development in September 2009.  It has now been returned to the Board for appellate disposition.

The Veteran testified before the undersigned Veterans Law Judge at an April 2009 hearing.

The issues of entitlement to an increased rating for hallux valgus of the right great toe and of service connection for a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has painful calluses on both of his feet that are analogous symptomatically to benign skin growths and can be rated as tender scars.  Symptoms compatible with moderately severe foot injury have not been demonstrated.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no higher, for a callus of the right foot are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 4.118, Diagnostic Codes 7819-7804, 5284 (2008).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent rating, but no higher, for a callus of the left foot were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Codes 7819-7804, 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in November 2005, prior to the appealed from rating decision, which explained VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also explained what the evidence needed to show in order to establish service connection for a claimed disability.  In June 2008 the Veteran was sent a letter that explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities. The Veteran was sent another letter in January 2010, in accordance with the September 2009 Board remand, which again explained VA's duty to assist the Veteran with obtaining evidence in support of his claim and which also explained to the Veteran the type of evidence that he should submit in support of his claim.  The January 2010 letter further explained what the evidence needed to show in order to obtain an increased rating for a service connected disability and explained the general manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  The Veteran's claim for an increased rating for his calluses, bilateral feet, was subsequently readjudicated in a December 2010 supplemental statement of the case (SSOC). 

The Board notes that the Veteran's claim for a higher initial rating for his calluses, bilateral feet, is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for calluses, bilateral feet, in a January 2006 rating decision and a 0 percent rating was assigned for that disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating for this disability. In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id.  Here, the Veteran was sent SOCs addressing this issue in December 2008 and in December 2010.  However as noted above a January 2010 letter also explained what the evidence needed to show in order for the Veteran to receive a higher rating for his calluses, bilateral feet.

In addition to providing various notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, and a transcript of the Veteran's testimony at the April 2009 hearing.  

The Veteran was also provided with 2 VA examinations of his feet.  The first examination in October 2005 fully documented the Veteran's complaints regarding the calluses on his feet.  In accordance with the Board's September 2009 remand the Veteran's feet were reexamined in May 2010 and the symptoms of the Veteran's feet calluses were sufficiently described in accordance with the instructions that were set forth in the remand. 

For the above reasons, the Board finds that the VCAA was satisfied with regard to the Veteran's claim for a higher evaluation for his calluses of the bilateral feet.  The Board also finds that with respect to the Veteran's calluses of the bilateral feet the instructions that were set forth in the September 2009 remand were substantially complied with.  

II.  Initial Rating

The Veteran contends that he should receive a compensable rating for his calluses of the bilateral feet.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Private treatment records from October 2003 to July 2004 show that the Veteran complained of painful calluses on the bottom of his feet.  He was provided with shoe inserts that helped somewhat.  His toe pads were debrided at intervals.

The Veteran's feet were examined by VA in October 2005.  At that time, the Veteran was noted to have calluses on both of his great toes and on the plantar surface of the fifth metatarsal heads.  He reported that he used shoe inserts but that that walking was still painful due to his calluses and other foot problems, which included reducible hammertoes, a small bunion, mild pes planus, and cramping of the feet which the examiner attributed to possibly lumbar problems.  The examiner noted that the Veteran had a history of treatment for pain in the feet that was mostly due to calluses.  

VA treatment records reflect that the Veteran continued to have complaints of painful calluses on his feet.

At his hearing in April 2009 the Veteran reported that it hurt to walk and that he often wore three or four pairs of socks to cushion his feet.  He attributed this to bunions, but then clarified that he did not know the difference between bunions and calluses.  He testified that he had a callus on a left toe, a right toe, and on the bottom of his feet.  He used to treat the calluses with a cream that would soften them and he would get them shaved down at intervals.  He tried to shave them himself but he was told by a foot doctor not to do this.  He now continued to get his calluses shaved down but that also hurt because it left the surface of the foot raw, although this did not hurt as not as much as the calluses did when they got thick and he did get some relief from that.  The calluses did not break down or break open, but they sometimes flaked a little bit.  

The Veteran's feet were reexamined in May 2010.  The Veteran reported that he had bunions and calluses and that he had the calluses shaved down at regular intervals by a podiatrist.  He wore two or three pairs of socks to pad his feet.  He could walk without restriction.  He was gainfully employed in the landscaping business without any loss of work time.  He was independent in all of his activities of daily living. At the time of the examination the Veteran had an approximately 1 inch callus, circular in size, on the outer margin of the forefoot on both his right and left feet with symptoms as described above.  He had some mild abnormal wearing of the shoe and some metatarsal head tenderness.  There was no malalignment of the Achilles tendon and no evidence of abnormal weight bearing or of flat feet.
The Veteran's calluses may be rated by analogy to 38 C.F.R. § 4.118, benign skin growths rated as tender scars, diagnostic codes 7819-7804 (2008), which addresses scars that are painful on examination.  This provides for a 10 percent rating for superficial scars that are painful on examination.
The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.  In any event, the Board notes that application of the new rating criteria would not yield a higher rating in this case because a 10 percent rating also applies to one or two scars which are unstable or painful.  38 C.F.R. § 4.118, diagnostic code 7804.  Code 7819 refers back to the same codes.

The Veteran does not qualify for a rating in excess of 10 percent for his calluses pursuant to the criteria for rating scars because his calluses are not equivalent to deep scars, are not unstable, and do not cause limited motion.  In any event, in order to receive a rating higher than 10 percent for a scar that is deep or that causes limited motion the area affected would have to exceed 12 square inches and the Veteran's calluses were only 1 inch in size on each foot.  38 C.F.R. § 4.118, diagnostic codes 7801-7804.  There is no limitation of function beyond that contemplated under this Code.

The Board also considered whether the Veteran could receive a higher rating under 38 C.F.R. 4.71a, diagnostic code 5284, which pertains to other foot injuries (foot problems other than those specifically noted in other diagnostic codes, which do not include calluses).  Pursuant to that diagnostic code, a 10 percent rating applies for moderate symptoms.  Those would be the symptoms of tenderness discussed above.  Separate ratings are not in order.  38 C.F.R. § 4.14.  While higher ratings apply for moderately severe (20 percent), or severe (30 percent) foot problems, in this case the Veteran's calluses of the feet cause symptoms that are at most moderate in severity.  While the calluses cause foot pain when walking this was alleviated through cushioning the foot with multiple pairs of socks and regular debridement of the calluses and the Veteran could walk without restriction.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms of painful calluses are sufficiently similar to those which are contemplated by the rating schedule.  Moreover, most recently he described no time missed from work due to this pathology.


ORDER

An initial 10 percent rating, but no more, for calluses of the right foot is granted, subject to the law and regulations governing the award of monetary benefits.

A 10 percent rating, but no more, for calluses of the left foot is granted, subject to the law and regulations governing the award of monetary benefits. 



REMAND

The Veteran's claims for an initial compensable rating for his hallux valgus of the left great toe and for service connection for his back condition were remanded by the Board in September 2009.  A Veteran has a right to substantial compliance with the instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall where Board's remand instructions were substantially complied with).  In this case these claims must be remanded because there was not substantial compliance with the Board's instructions with respect to these claims.

Regarding the Veteran's claim for an increased rating for his hallux valgus, the examiner was requested to ascertain the severity of the Veteran's bunions and to comment as to whether the Veteran's hallux valgus of the left toe was so severe such that it was equivalent to the amputation of the great toe or if there was malunion of the tarsal or metatarsal bones that was moderate, moderately severe, or severe.  While the Veteran was afforded an examination of his feet the examiner described only the Veteran's calluses and did not answer any of the questions which were poses about the Veteran's hallux valgus of the left toe.

Regarding the Veteran's claim for service connection for a back disorder, the examiner was requested to provide an opinion as to whether it was at least as likely as not that any back condition diagnosed was the result of a disease or injury that occurred during the Veteran's military service.  The examiner diagnosed low back strain but did not provide the requested opinion.  Rather, he provided an opinion only as to whether the Veteran's low back disorder was related to his service connected foot disorders.  

Thus, supplementary opinions are needed from both of these examiners which fully answer the questions that were set forth in the September 2009 remand.  

Accordingly, the case is REMANDED for the following actions:

1.  A supplementary opinion should be obtained from the examiner who performed the May 2010 examination of the Veteran's feet, or a similarly situated examiner, that (a) fully describes all of the symptoms of the Veteran's hallux valgus of the left toe, as distinct from the symptoms of his separately service connected calluses; (b) explains whether the Veteran's hallux valgus of the left great toe is so severe as to be equivalent to the amputation of the great toe; and (c) explains whether there is malunion or nonunion of the tarsal or metatarsal bones that is moderate, moderately severe, or severe.  

If a new examination is necessary in order to answer the above questions, then such exam should be conducted.  

2.  A supplementary opinion should be obtained from the examiner who conducted the May 2010 examination of the Veteran's back, or a similarly situated examiner, as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's diagnosed low back strain is the result of a disease or injury that occurred during his military service.  The examiner should set forth a complete rationale for his or her conclusions.  If the examiner cannot provide the requested opinion without resort to undue speculation than he or she should explain why this is the case.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


